*606OPINION
WOZNIAK, Judge.
Continental Insurance Company argues that, since the legislature has repealed the underinsured motorist coverage section of the No-Fault Act, they are free to exclude stacking of benefits. In Sobania v. Integrity Mutual Insurance Co., 349 N.W.2d 345 (Minn.Ct.App.1984), this court held that the repeal did not change the nature of underinsured motorist coverage and, therefore, attempted “anti-stacking” exclusions, such as the one in this case, are void.
DECISION
Affirmed.